 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOLES-MOULTRIE ELECTRIC COOPERATIVEIandINTER-NATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL 702, A. F. L., Petitioner.Case No. 14-RC-2205.November 10, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Walter A.Werner, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. 2Upon the entire record in this case, the Board finds:The Employer is a nonprofit Illinois cooperative engaged inthe distribution of electric power to its approximately 4,400members, all of whom are located within the State of Illinois.It is financed by the Rural Electrification Administration. TheEmployer does not generate any electricity, but purchases allits requirements, valued at approximately $106,000 annually,from the Central Illinois Public Service Corporation. Duringthe year 1952, the Employer purchased materials and suppliesvalued at about $47,000, of which about $25,000 worth wasshipped to the Employer from points outside the State. Duringthe same period, it sold electricity valued at approximately$403,000 to its members, 97 percent of whom were local farmusers. The Employer concedes that about $2,700 worth of itssales were made to commercial users engaged in interstatecommerce.The Employer contends that it is not engaged in commercewithin the meaning of the Act and that, in any event, it wouldnot effectuate the policies of the Act to assert jurisdiction here-in.While we do not find that the Employer's operations arewholly unrelated to commerce, we believe that, in view of theiressentially intrastate character and the Employer's almostexclusive dealing with members who are local rural consumers,those operations do not have a sufficient impact upon inter-state commerce to justify our taking jurisdiction over the Em-ployer.3 Accordingly, we shall dismiss the petition on theground that it would not effectuate the policies of the Act toassertjurisdiction herein.[The Board dismissed the petition.]Member Murdockdissenting:Idissentfrom the majority's refusal to assertjurisdictionover this public utilityin accordancewith theBoard's juris-IThe name of the Employerappearsas amended at the hearing.2 The hearing officer referred to the Board the question of the admissibility of certainexhibitsoffered by the Petitioner. As the data contained therein, even if assumed to betrue,would not alter our decision in this case, we find it unnecessary to pass upon theadmissibility of those exhibits.3Inter-County Rural Electric Cooperative Corporation, 106 NLRB 1316.107 NLRB No. 18. MEDWAY SHOE MANUFACTURING CORPORATION31dictional plan and numerous similar cases issued pursuantthereto. See my dissent in Inter-County Rural Electric Coop-erative Corporation, 106 NLRB 1316.MEDWAY SHOE MANUFACTURING CORPORATIONandMARYBENNETT, PetitionerandUNITED SHOE WORKERS OFAMERICA, CIO.' Case No. 1-RD-147. November 10, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert S. Fuchs,hearing officer. The hearing officer's rulings made at the hear-ing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer. 23.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe followingreasons:The Union contends that the decertification petition shouldbe dismissed as premature.In1949,the Board certified the Union as bargaining repre-sentative of a production and maintenance unit at the Employer'sMedway, Massachusetts, plant. Thereafter the Employer andthe Union entered into collective-bargaining agreements, thelast of which expired on March 17, 1953. Two weeks beforethat date, the plant ceased operations at the insistence of acreditors' committee. Since then the Employer has been makingefforts to work out an arrangement to obtain enough new capi-tal to resumebusiness.Up to the time of the hearing which washeld on July 20, 1953, it was unsuccessful in these endeavors.Whether it will ever succeed in securing additional financialbacking is uncertain.1The petition named Local 30, United Shoe Workers of America, CIO, as the union to bedecertified,and the notice of hearing likewise named the Local as the union in interest.Local 30 and its parent Union contend that the proceeding cannot be maintained because themost recent contract named the Union, not Local 30, as the bargaining representative.However, the Union, which is the certified representative, appeared at the hearing, wasgranted permission to intervene, and participated fully. Under these circumstances, weperceive no prejudice to the Union arising from the designation of Local 30 in the petitionand the notice of hearing. We hereby amend the official caption of the case by strikingtherefrom the reference to Local 30.2 The Petitioner, an employee of the Employer, asserts that the Union is no longer thebargaining representative of the employees in the agreed appropriate unit.107 NLRB No. 25.